Citation Nr: 1211996	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a depressive disorder, claimed as secondary to a head injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in which the RO, in relevant part, denied the Veteran's claims for service connection for a head injury and for depression secondary to a head injury.  In September 2010, the Board remanded the claims for additional development.



FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate her claims and the VA has made reasonable efforts to develop such evidence. 

2.  Residuals of a head injury, to include a cognitive disorder and depression, were not present in service, and are not is not shown to be the result of a motor vehicle accident (MVA) in service. 


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2011). 

2.  A depressive disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with notice required under the VCAA in a June 2004 pre-rating letter.  The Board notes, however, that she was not provided with notice as to the disability rating and effective date elements of her claims, pursuant to Dingess.  Despite this notice deficiency, the Board finds that there is no prejudice to the Veteran.  Because the Board is denying the claims for service connection, no disability ratings or effective dates are being, or are to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's available service treatment records (STRs), all of the identified post-service treatment records, and her records from the Social Security Administration (SSA).  In addition, the Veteran was provided with VA examinations in November and December 2008.  

The Board notes that not all of the Veteran's service treatment records are available.  In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In this case, the RO was able to obtain inpatient treatment records associated with the MVA in which the Veteran alleges she sustained a head injury and the Veteran has reported that she received no further treatment for these injuries during service.  In addition, in a February 2004 letter, the RO notified the Veteran that her service treatment records were not available and provided examples of evidence that could be submitted to substitute for the missing records.  She did not reply to this letter.

The Board notes that the medical opinions provided in association with the November and December 2008 VA examinations were inadequate.  The November 2008 examiner diagnosed the Veteran major depressive disorder, but could not render an opinion as to etiology without resorting to speculation.  The December 2008 VA examiner opined that the evidence did not demonstrate that the Veteran suffered any significant head injury or neurological symptoms during service.  As the Board noted in its September 2010 remand, the VA examiners failed to address medical evidence that suggested the Veteran lost consciousness during the August 1988 MVA in question.  Therefore, the Board remanded the claims for another VA examination and opinion as to the nature and etiology of any current psychiatric disorder and other residuals of a head injury, to include cognitive impairment.  

A VA examination was scheduled in November 2010, but the Veteran failed to report to it.  VA regulations provide that when a claimant fails to report for a scheduled medical examination, without good cause, an original claim for service connection shall be decided based on the current evidence of record.  See 38 C.F.R. § 3.655 (2011).  The Board notes that a September 2010 letter notified the Veteran that she would be scheduled for an examination at the VA medical facility nearest to her and that if she failed to report to the examination, the claim would be rated based on the evidence of record, or even denied.  A November 2010 letter notified her that she had missed the appointment and provided a telephone number for her to contact.  Furthermore, the December 2011 supplemental statement of the case (SSOC) notified her and her representative that her claim had been denied, in part, because she failed to report to the November 2011 VA examination.  

The Veteran's representative, in her March 2012 statement of the case, argued that the case should be remanded so that the Veteran could be afforded another opportunity for a VA examination.  She argued that VHA Directive 2010-027 required VA personnel to contact the Veteran by telephone prior to the appointment, but there was no evidence that this had been done.  She also pointed out that the November 2010 letter stated, "if your re-booked appointment is not satisfactory, please contact our Centralized Scheduling Unit at .... within ten (10) days," but that there was no indication of a "re-booked" date or new date for the examination.  Further, she noted that the Veteran resides in an assisted living facility and suffers from disabilities that affect her ability to participate in some aspects of her case development and that this should be considered in the scheduling process.  

Despite the representative's arguments, the Veteran has provided no evidence or information to indicate that she was not notified of the scheduled examination or that she had good cause for not reporting for it.  Although there is no notation in the file that the Veteran was contacted by telephone prior to the appointment, there is a presumption of regularity of the administrative process that is only rebutted by clear and convincing evidence to the contrary.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Such is not the case here.  Furthermore, while the November 2010 letter was somewhat confusing in asking her about whether a "re-booked" appointment was satisfactory, it clearly notified her that she failed to report to a scheduled appointment and gave her a telephone number to call, which she could have called if she had any confusion.  Significantly, both she and her representative were informed of her failure to report to the examination in the December 2011 SSOC, and there was no attempt to provide good cause for why she did not appear or request another examination.  As such, the Board concludes that good cause has not been shown for failure to report for the examination.  See 38 C.F.R. § 3.655. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits. 

Governing Statutes and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Analysis

In this case, the Veteran asserts that she has residuals of a head injury that she sustained during a MVA in August 1988.  The residuals include a cognitive disorder and a depressive disorder.  For the reasons discussed below, the Board finds that entitlement to service connection for residuals of a head injury, including depression, is not warranted.

The Veteran's service treatment records reflect that she was a passenger in a MVA in August 1998.  The emergency room report from the 5th General Hospital indicates that she was wearing a seatbelt and that she reported loss of consciousness, but the driver said that she was awake, but hysterical immediately after the accident.  She complained of pain on the top of her head and right hip.  She also complained of right arm weakness.  On objective examination, she was awake, alert, and oriented.  The odor of alcohol was on her breath.  The Veteran's head was normocephalic atraumatic with no laceration but swelling over the occiput (back area of the head).  Her pupils were equal, round, and reactive to light and accommodation.  Extraocular muscles were intact.  Cranial nerves II through XII were intact.  The assessment was possible fracture of the C1 vertebra versus whiplash injury. 

Nursing notes reflect that the Veteran presented to the emergency room with complaints of pain to the top of her head and down her neck and right hip.  A nursing assessment and care plan reflects that she was in a head-on collision and experienced loss of consciousness, injury to the top of head, and right side.  Her pupils were sluggish and her right upper extremity was weaker than her left.  She was alert and oriented in all 3 spheres.  

An abbreviated medical record reflects that the Veteran had been involved in a MVA early that morning as a passenger and had no loss of consciousness.  Notes further address her cervical spine and right side.  

A medical evaluation signed by a medical corpsman reflects that the Veteran denied loss of consciousness.  It was noted that there was possible ligamentous instability to the C1 and C2 of the cervical spine and she was transferred to Landstuhl for further evaluation and treatment.  

Nursing notes from Landstuhl Regional Medical Center reflect that a cervical collar was in place and the Veteran's neurological status remained intact.  She was ambulatory on the ward, denied any problems, and wanted to go back to Stuttgart as soon as possible.  Two hours later she was discharged to duty and instructed to follow up at the 5th General Hospital.  She was encouraged to rest at home and to wear her cervical collar.  A CT of the cervical spine showed no evidence of subluxation or fracture.  A progress note reflects that the final diagnosis was a normal cervical spine and possible strain.  She was improved, walking normally, and was in minimal discomfort.  A cover sheet reflects a diagnosis of possible cervical strain and that ligamentous instability was ruled out.  The Board notes that she was discharged later the same day of the accident.

A July 1990 Report of Medical Examination for enlistment in the Army Reserve reflects that her head, face, neck, and scalp were normal.  Her psychiatric evaluation was also normal.  On the July 1990 Report of Medical History, she denied frequent or severe headache, dizziness or fainting spells, head injury, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and periods of unconsciousness.  It was noted that she was in a car accident, treated at 5th General Hospital, and sustained no permanent damage.  

The Veteran's SSA records include a March 1995 private medical record from St. Joseph Medical Center, which indicates the Veteran fell and hit her head.  She said that she fell getting out of bed and hit the right side of her head on the closet door.  She reported that she may have been stunned, but did not lose consciousness.  Since then, she said she had been somewhat confused and nauseated.  She said that she vomited once or twice and that friends told her she was asking nonsensical questions.  Her past medical history was noted to include a fracture of the C1-C2 vertebrae from a 1987 MVA and a cerebral concussion in 1992.  She was sent for an unenhanced head CT scan, which was entirely normal.  She was discharged with advice to follow up closely with the advice on the head trauma sheet.  The diagnosis was mild cerebral concussion.  

The Veteran's SSA records also include an August 1999 psychiatric evaluation.  Her chief complaint at that time was that she felt very discouraged with a physical disability involving degenerative joint disease (DJD).  She denied any history of psychiatric symptomatology prior to a 1997 injury (other records indicate that this was a left knee injury that occurred at work), but did note a history of worry and anxiety intermittently throughout her life during periods of transition and deaths of extended family members.  She endorsed a spectrum of depressive and anxiety type symptomatology, including dysphoria, anhedonia, anorexia, insomnia, fatigue, poor concentration and memory, and frequent preoccupation with death.  Under the medical history section, she indicated that her sole medical problem was DJD, primarily of the knee.  The diagnoses were major depressive disorder, pain disorder related to both a psychological condition and a general medical condition.  It was also noted that her memory, concentration, and persistence were impaired.  

VA treatment notes reflect that in February 2004, the Veteran reported that she sustained a closed head injury during a MVA in service and was in a coma for a couple of days.  She also reported a psychiatric hospitalization while in Germany that lasted 48 hours and resulted from her throwing a cup at a NCO.  She reported feeling depressed for many years and more severely in the past year.  She said that her boyfriend left her and she became homeless.  The diagnosis was major depressive disorder.  A note was made to rule out a mood disorder due to head injury, mainly depressed and irritable, to rule out a cognitive disorder, and to rule out posttraumatic stress disorder (PTSD).  An April 2004 CT scan of the head showed no acute intracranial abnormalities.  A May 2004 discharge summary reflects that she reported a MVA with a coma and traumatic brain injury.  She endorsed a change in concentration and personality following the accident.  The diagnoses were depression, not otherwise specified (NOS) and cognitive disorder versus personality change secondary to past traumatic brain injury.  A note was made to rule out PTSD.  

An August 2004 record reflects that the Veteran reported that she was hospitalized for one month following the MVA and had 3 months of convalescent leave.  She said she sustained cervical fractures and rib fractures and developed multiple physical and cognitive problems, including severe neck and head pain, fatigue, irritability, confusion, explosive temper, coordination problems, and memory problems.  The psychologist stated that the Veteran's report of her history and symptoms was highly consistent with that of a severe closed head injury, although loss of consciousness and post-traumatic amnesia could not be verified.

In a May 2005 letter, a VA social worker (E.D.) stated that the Veteran had a significant head injury that made it very difficult for her to understand and retain information.  

VA outpatient treatment records dated through November 2007 note treatment for major depression, PTSD, and cognitive disorder.  Other notes reflect the need to rule out mood disorder secondary to the MVA and to rule out PTSD.  

The report of a November 2008 VA psychiatric examination reflects the Veteran stated that she had no recollection of the closed head injury that she sustained in the MVA.  She said she remembered riding in a car driven by an acquaintance who was intoxicated.  She said she did not remember what happened after that, but recalled that she was hospitalized outside Stuttgart for an unknown period of time and that notes reflected that she was probably in a coma for an unknown period of time.  She said she became unusually irritable and aggressive. And that she threw a cup at her sergeant.  She also said she felt blue and down in the dumps and would sometimes forget what she was saying in the middle of a sentence.  Post-service, she said she had difficulty in college because she could not concentrate and had difficulties retaining information.  She also endorsed suspicious and paranoid thinking.  She reported that she was receiving VA disability for her head injury.  The examiner noted that the Veteran was to some degree not a reliable historian because of her inability to provide a chronological and accurate history and that this might be related to cognitive impairment secondary to the traumatic brain injury from the MVA.  The diagnoses were major depressive disorder, recurrent; dysthymia; and cognitive disorder, NOS, moderate impairment.  The examiner stated that after reviewing the medical records, she was uncertain whether the Veteran suffered a traumatic brain injury during service or whether current psychiatric and cognitive impairment was related to the MVA without resorting to mere speculation.  

The report of the December 2008 VA examination for traumatic brain injury reflects that the Veteran could not recall any of the details of the MVA.  She said she was involved in an MVA and later woke up in the emergency room.  She remembered wearing a neck brace.  She said she remained in the hospital for one or two days and was discharged to her unit.  She said she did not have any treatment after she was discharged from the hospital.  Her current symptoms were reported as headache, dizziness, irritability, and being dazed and confused.  She also complained of pain in her neck and head, chronic fatigue, confusion, slowness of thought, a problem with attention, poor short-term memory, ringing in her hers, anxiety, depression, sensitivity to light, trouble sleeping, trouble pronouncing or forming words, and depression.  Objective physical and neurological examinations were normal; however, it was noted that the Veteran was overly anxious and had concentration difficulties.  She was alert and oriented in all 3 spheres but seemed to have some trouble remembering names and recent events.  The examiner reviewed the medical record and opined that there was no diagnosis because there was no medical record showing that the Veteran had traumatic brain injury during service.  

In the Board's September 2010 remand, the Board noted that it did not appear that the VA examiners reviewed the entire medical record because they failed to acknowledge several medical reports in which the Veteran reported that she had loss of consciousness at the time of the MVA, the report that her pupils were sluggish, and the pain she reported on the top of her head.  The examiners also did not address the August 1999 psychiatric evaluation that found considerable problems with concentration and memory and a diagnosis of major depressive disorder.  For these reasons, the Board remanded the claims so that the Veteran could be scheduled for another VA examination.

As noted above, the Veteran was scheduled for another VA examination in November 2011 to determine the nature and etiology of any residuals of a head injury and depression, but she failed to report to it.  Consequently, her claim for service connection will be determined based on the evidence of record.  38 C.F.R. 
§ 3.655. 

As noted above, VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan, 4 Vet. App. at 252 (1993).  This, however, does not lower the threshold for an allowance of a claim, for example, where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).   

Here, the Veteran alleges that she sustained a significant closed head injury during a MVA in service and that she has had chronic residuals of this injury consisting primarily of cognitive impairment and mood changes.  The Board notes that it is questionable whether this Veteran is competent to report the details of the MVA, including any loss of consciousness and subsequent treatment.  It is clear that the Veteran suffers from a cognitive disorder that has impaired her memory.  Also, the Board notes that she was under the influence of alcohol at the time of the MVA, which might have distorted the events.  Generally, however, a lay person is competent to report symptoms as they come to him or her through the senses.  Here, to the extent the Veteran is competent, the Board finds that her assertions as to the extent of her injuries and any continuity of symptomatology are not credible. 

The contemporaneous medical evidence reflects that the Veteran was a passenger in a MVA, that she was wearing a seatbelt, that she sustained a cervical strain, and that she was discharged later that same day.  There are some records that support her assertion that she sustained a head injury and others that do not.  At the time of the accident, she reported pain on top of her head and there was objective swelling of the occiput noted.  Another record indicates that her pupils were sluggish and that she reported loss of consciousness.  These records support the assertion that she sustained a head injury.  On the other hand, the driver indicated that he observed her and she was awake immediately following the accident.  She did not have any lacerations of the head and the emergency room record indicates that her pupils were normal.  This evidence tends to suggest she did not sustain a head injury.  After reviewing the entire record, the Board finds that the Veteran likely hit the back of her head during the accident, but did not lose consciousness.  This is consistent with the driver's observations, her complaints of pain on top of her head, objective findings of swelling of the occiput, and the cervical strain/whiplash injuries she sustained.  

The Board further finds, however, that any head injury the Veteran may have sustained during the MVA was acute and transitory and did not result in any chronic, lasting residuals.  The medical record reflects numerous reports by the Veteran that grossly exaggerate the extent of her injuries and treatment she received afterwards.  She reported that she was in a coma for days, fractured her cervical spine, was hospitalized for up to one month, and received 3 months of convalescence.  These statements are completely inconsistent with the contemporaneous medical record and are not credible.  As noted above, the record reflects that she sustained a cervical strain, that subluxation and fracture of the cervical spine were ruled out, and that she was discharged later that same day after denying having any problems.  Therefore, any later medical records that attribute her current complaints to the head injury in service, which are based on such false reports made by the Veteran, are of little, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the Veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of Veteran's medical history but must assess the credibility and weight of the evidence provided by the Veteran rejecting it).

In addition, any assertions made by the Veteran suggesting continuity of symptomatology are not credible.  In this regard, the Board notes that during the December 2008 VA examination, the Veteran reported that she had no follow-up care for the injuries she sustained in the MVA after being discharged from the hospital.  Furthermore, the July 1990 medical examination was normal and the Veteran denied a history of head injury and other symptoms that she later attributed to the MVA (e.g., headache, dizziness, depression, loss of memory).  During the August 1999 psychiatric evaluation, she denied having any psychiatric symptoms prior to 1997.  The objective findings made at the time of the 1990 examination and the Veteran's contemporaneous reports are more probative than her later assertions that she has continued to have a variety of physical and psychological problems since the MVA.  This is simply not shown by the clinical record and is inconsistent with her earlier statements.  

Significantly, the Veteran reported experiencing some confusion and nausea after hitting her head in March 1995 and a mild cerebral concussion was diagnosed.  At that time, it was also noted that she had sustained a cerebral concussion in 1992 - several years after the MVA.  With regard to the MVA itself, she stated that she fractured her cervical spine, but did not indicate she sustained any head trauma.  While not definitive, the fact that she sustained at least two confirmed cerebral concussions in the 1990s suggests a possible etiology for her current symptoms unrelated to the MVA.  (Any attempt at further clarification was thwarted by the decision to not appear for the examination.)

With regard to the November and December 2008 VA examinations, the Board finds them to be inadequate because it is unclear whether the full medical record was reviewed by the examiners.  Therefore, these examinations are of little probative value.  To the limited extent that they have been considered, the Board notes the December 2008 VA examiner's opinion that the Veteran did not sustain a head injury during service weighs against her claims for service connection.  The November 2008 VA examiner could not provide an opinion without resorting to speculation and therefore neither supports nor weighs against the Veteran's claims.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a depressive disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


